United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                      February 23, 2011

                                           Before

                            KENNETH F. RIPPLE, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 08‐3195

UNITED STATES OF AMERICA,                           Appeal from the United States District
                  Plaintiff‐Appellee,               Court for the Central District of Illinois.

       v.                                           No. 07‐CR‐10043

ANTHONY L. FLETCHER,                                Michael M. Mihm, 
               Defendant‐Appellant.                 Judge.



                                         O R D E R

      Upon consideration of the GOVERNMENT’S UNOPPOSED MOTIONS TO: (1)
STAY MANDATE; (2) EXTEND TIME FOR PETITION FOR REHEARING; AND (3)
CORRECT COURT’S OPINION, filed on February 18, 2011, by counsel for the
government,

       IT IS ORDERED that the motion is GRANTED.  The deadline for filing a petition
for rehearing is extended to March 28, 2011.  This will also extend the deadline for
issuing the mandate, so it is unnecessary to stay the mandate.

        The slip opinion issued in the above entitled cause on February 10, 2011 is amended
as follows:

              The first full sentence on page 2 of the slip opinion should read,
No. 08‐3195                                                                         Page 2

      “Three hundred and sixty months of Fletcher’s prison term are to run
      concurrently with state convictions in McLean County, Illinois, for related
      crimes.”